Braley, J.
The general management of the public schools having been conferred on the school committee, the plaintiff’s exclusion was not unlawful unless they acted in violation of the provisions of R. L. c. 44, §§ 7, 8, under which the action is brought. Bishop v. Rowley, 165 Mass. 460. Morrison v. Lawrence, 186 Mass. 456, 459. R. L. c. 42, § 27. At the grammar school where she attended, a course in civil government had been prescribed in which the functions of the various officers required by the defendant’s system of municipal administration were exemplified by the pupils, and while in the performance of the duty of a policeman, to which she had been assigned, differences arose between the plaintiff and the principal. The aspersions upon her honesty, which the jury could find caused the difficulty, were finally decided by him to be without foundation. The plaintiff, however, desired to be relieved from the office, and upon his refusal to grant the request, declined to act further, when he informed her, that without compliance she would not be permitted to attend school. The order was enforced, and the interviews and correspondence in which the plaintiff and her father, the principal, and the superintendent of schools, who also acted as secretary of the school *68committee, participated, having failed to adjust the controversy, a written application was made by the plaintiff’s father asking that, in accordance with § 7, a statement in writing be furnished giving the reasons for his daughter’s exclusion. The reply returned must be read in connection with the undisputed evidence. It appears that through a subordinate committee of visitation, whose report was before them, the full committee had been informed of the circumstances. The board consequently knew that the plaintiff had been denied readmission and deprived of the benefit of the public schools because of alleged misconduct. They also must have been aware that their vote then passed to sustain the principal established a condition which could be terminated only by the acknowledgment of the plaintiff, that her conduct was unjustifiable, although upon an impartial inquiry by the committee she might have been exonerated^ or a less severe penalty might have been imposed. It was open to them upon receiving the application to have ordered a hearing, and decided the question whether she had been guilty of insubordination, and their decision affirming the order, if made in good faith would have been final. Morrison v. Lawrence, 186 Mass. 456, 459. But instead, the committee voted to inform him, that the plaintiff had been suspended for refusing to obey the principal’s directions, and that she could return to school at any time upon acceding to the terms to which we have referred. The jury were warranted in finding, that the severance of the plaintiff from the school, even if characterized in the vote as a suspension, operated, and was intended to operate for an indefinite period, and in effect amounted to, a permanent exclusion, which could not be justified unless preceded by the hearing required by § 8. Spiller v. Woburn, 12 Allen, 127. Carnig v. Carr, 167 Mass. 544. Lord v. Goldberg, 81 Cal. 596. If found to be permanent, the exclusion was unlawful for the reasons stated, and the defendant’s requests were properly denied.
Exceptions overruled.